—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Rosenzweig, J.), rendered August 12, 1996, convicting him of criminal possession of a controlled substance in the fourth degree and resisting arrest, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant did not meet his burden of establishing the need for disclosure at the trial of the identity of the confidential informant (see, People v Goggins, 34 NY2d 163, cert denied 419 US 1012).
*326The defendant’s remaining contentions are without merit (see, Oregon v Kennedy, 456 US 667; People v Kurtz, 51 NY2d 380, 386, cert denied 451 US 911; People v Key, 45 NY2d 111, 119; Matter of Roman v Brown, 175 AD2d 899; People v Zagarino, 74 AD2d 115). Ritter, J. P., Sullivan, Goldstein and H. Miller, JJ., concur.